The following opinion was filed March 19, 1907:
SiebeoKBR, J.
In dividing the accretion and the new shore the court evidently followed the rule of apportioning-to each abutting proprietor such proportion of the new shoreline as his ownership of the original shore line bore to the-whole line on which the accretion abuts, and dividing the-area to be apportioned by connecting the points where division lines of coterminous owners intersect the original shoreline and the corresponding points on the new shore line by-*253straight lines. This process of apportionment is well recognized as a proper one to follow unless it results in such inequalities as to make it inequitable. Northern P. L. Co. v. Bigelow, 84 Wis. 157, 54 N. W. 496; Thomas v. A., S. & I. R. L. Co. 122 Wis. 519, 100 N. W. 993; Batchelder v. Keniston, 51 N. H. 496.

*252


*253The plaintiffs contend that the application of the rule of division to the' alluvial deposit in question results in gross inequities in both the apportionment of the area of accretion and tbe new water front, in that some of the riparian proprietors thereby receive a much larger part of the accretion than others owning equal amounts of the original water front, and in that they also acquire the most valuable portion of the newly established water front. There is practically no dispute among the parties as to the amount of the accretion, its location, and as to its being properly apportionable among the riparian proprietors named in the judgment of the trial court. An examination of the situation thus presented has led us to the conclusion that the apportionment under the rule followed by the trial court results in as equitable a division of this area as can practically be made in view of the quantity of the land to be divided and the relation of the accretion to the riparian proprietorships. Plaintiffs’ contention necessarily results in materially subordinating the claims of the respective proprietors to the new shore line to those to the area to be divided. This we cannot accede to. When access to the. lake for the purposes of navigation and the probable future accretion are kept in mind, it is apparent that ownership of the present water front is an important right.
The contention that an apportionment restricted within the government lines as to both the original and the present water frontage would result in a more equitable distribution of the area and the water line in view of the interests of the parties does not seem well founded. Such a division would *254.give to a part of tlie proprietors witbin these lines a much larger area of the accretion in proportion to ownership of the original shore line than was given under the method adopted by the court, on account of the variation in remoteness of different proprietors from the new shore line. We are of opinion that the court properly disregarded the dividing lines between government divisions of the shore line and .properly treated the accretion as a whole, to be divided proportionately among all the' abutting owners.
It is contended by the city of Milwaukee that the distance of 180 feet along the intake tunnel, between the points designated on the plat as C and D, ought not to be included as part of the new shore line. The evidence shows that it forms the actual line between the water and the alluvial deposit, and that the city maintains a tunnel to take in water for municipal purposes. This use, however, does not prevent this portion of the shore from being used and treated as the natural water and shore line. In measurement the distance from A to C and thence to D, so far as can be ascertained, is approximately an equivalent in measurement of the probable curve line of the natural shore between the points A and D in the absence of the tunnel. Under the circumstances it seems that the 180 feet of shore from C to D should be included as a part of .the new shore line.
We find nothing in the case to warrant the court in disturbing the plan pursued in establishing the remainder of the new shore line from D to E. and thence to the points H and G-. The location of the government pier and the resultant shallow water, forming a curve at its northern end, called for special consideration in determining what was available for use as lake front. Appellants’ suggestion in this regard presents nothing to show that a better or equally good plan for establishing the shore line along this portion of the accretion could have been adopted and would have resulted in a more equitable apportionment thereof among the riparian proprietors.
*255The city of Milwaukee contends that the court erred in determining tbe rights of the city under the deed given by Lydia W. Payne, who was then the owner of the premises described therein. The premises on which the street which was conveyed to the city abuts were subsequently conveyed to Ida 8. Ott, one of the defendants in this action. The premises covered by the deed to the city were a part of the land abutting upon the original water line here in question, extending twenty-five feet “from the point E . . . easterly,” as shown on the plat attached to the judgment. The deed conveys the premises to the city “for public use for the purpose of a street.” No good grounds have been presented, nor do we perceive any, why the rights the city acquired under the deed should not be ascertained by the court for the purposes involved in this action, as well as those of all other riparian proprietors. It was necessary for the court to ascertain who were riparian proprietors of the shore on which the accretion abuts for the purpose of making them parties to the action and having them bound by the judgment of the court establishing their rights and interests to the accretion and new shore line. Eor these purposes it was therefore necessary and proper that the city’s rights acquired under the deed should be determined. The trial court found that Ida S. Ott, grantee of Lydia W. Payne, owned the title to the premises conveyed by the deed. The judgment, however, is silent on the question of whether the city acquired an easement over the premises. It is claimed that the city could not acquire title to these premises. The purpose of the conveyance is disclosed in the deed to be “for public use for the purpose of a street.” The language of the deed indicates that the purpose of the grant was to give the city an easement running to the lake shore over this strip of land. That the owner might devote this strip of land to such use and grant the city the right to use it for such a purpose cannot be questioned, nor do we discover any impediment in the city’s charter barring the city from accepting it for such a purpose. *256The city’s authority to maintain public streets is clear and unquestioned, and there is no charter provision prohibiting the acceptance of this easement over this strip of land. 2 Dillon, Mun. Corp. § 633.
The case of Trester v. Sheboygan, 87 Wis. 496, 58 N. W. 747, did not involve the right of the city to accept such an easement by voluntary gift or grant of a private party. The city in that case had not been authorized to contract for the purchase of an easement for a street, and, in the absence of a grant of such power, the charter provision for its acquisition by condemnation proceedings was held to be exclusive of any other way the city could take to accomplish this purpose. It is manifest that the case did not involve the right of the city to receive and accept an easement for street purposes voluntarily granted by a private party. We are of the opinion that the city of Milwaukee was empowered to accept the grant of a public street over the land described in the deed, and that the court should have declared in the judgment that the city now has a right to an easement over it for street purposes. It is also recognized that, where such shore land is subject to such, an easement, it will attach to the accretion apportioned thereto. From this it must follow that such street of the city extends to the land apportioned to the strip covered by the deed, namely, the land included in the area designated on the plat as F, H, U, V. 2 Dillon, Mun. Corp. § 634; Banks v. Ogden, 2 Wall. 57.
Upon these considerations the plaintiffs will take nothing on their appeal, but the judgment must be reversed on the appeal of the city of Milwaukee, with directions to the trial court to enter judgment in accordance with this opinion and awarding the city an easement under the grant from Lydia W. Payne: the city of Milwaukee to have its costs on its appeal.
By the Court. — It is so ordered.